
	
		II
		111th CONGRESS
		1st Session
		S. 1110
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 20, 2009
			Mr. Reid (for
			 Mr. Rockefeller) introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to create a sensible infrastructure for delivery system reform by renaming
		  the Medicare Payment Advisory Commission, making the Commission an executive
		  branch agency, and providing the Commission new resources and authority to
		  implement Medicare payment policy.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Payment Advisory Commission
			 (MedPAC) Reform Act of 2009.
		2.Renaming and reforming the Medicare Payment
			 Advisory Commission
			(a)Amendment to title
				(1)In generalSection 1805 of the Social Security Act (42
			 U.S.C. 1395b–6) is amended—
					(A)in the heading, by striking
			 Medicare payment advisory
			 commission and inserting Medicare payment and access
			 commission; and
					(B)in subsection (a), by striking
			 Medicare Payment Advisory Commission and inserting
			 Medicare Payment and Access Commission (or
			 MedPAC).
					(2)ReferencesAny reference to the Medicare Payment
			 Advisory Commission shall be deemed a reference to the Medicare Payment and
			 Access Commission.
				(b)Establishment as executive
			 agencySection 1805 of the
			 Social Security Act (42 U.S.C. 1395b–6) is amended—
				(1)in the heading, by striking
			 Advisory;
				(2)in subsection (a)—
					(A)by striking Advisory;
			 and
					(B)by striking agency of
			 Congress and inserting independent establishment (as defined in
			 section 104 of title 5, United States Code);
					(3)in subsection (c)—
					(A)in paragraph (1)—
						(i)by striking Appointment.—The
			 Commission and inserting “Appointment.—
							
								(A)In generalThe
				Commission
								;
						(ii)in subparagraph (A), as inserted by clause
			 (i)—
							(I)by striking 17 and inserting
			 11;
							(II)by inserting the Secretary and the
			 Administrator of the Centers for Medicare & Medicaid Services, who shall
			 each serve as non-voting members of the Commission, and after
			 composed of; and
							(III)by striking Comptroller
			 General and inserting President, by and with the advice and
			 consent of the Senate; and
							(iii)by adding at the end the following new
			 subparagraphs:
							
								(B)Limitation on number of terms
				servedAn individual may not
				be appointed as a member of the Commission for more than 2 consecutive
				terms.
								(C)Members currently appointed
									(i)In generalAny individual serving as a member of the
				Commission as of the date of enactment of the Medicare Payment Advisory Commission (MedPAC) Reform Act
				of 2009 may continue to serve as a member until the earlier
				of—
										(I)the remainder of the term for which the
				member was appointed; or
										(II)April 30, 2010.
										(ii)Clarification regarding
				vacanciesAny vacancy in the
				Commission on or after such date of enactment shall be filled as provided in
				accordance with subparagraph (A).
									;
				and
						(B)in paragraph (2), by striking subparagraph
			 (D) and inserting the following new subparagraph:
						
							(D)Additional qualificationsIn addition to the qualifications described
				in the succeeding provisions of this paragraph, the President shall consider
				the political balance of the membership of the Commission and the needs of
				individuals entitled to (or enrolled for) benefits under part A or enrolled
				under part B who are entitled to medical assistance under a State plan under
				title
				XIX.
							.
					(C)in paragraph (3)—
						(i)by amending subparagraph (A) to read as
			 follows:
							
								(A)In generalThe terms of members of the Commission
				shall be for 6 years except that, of the members first appointed—
									(i)four shall be appointed for terms of 5
				years;
									(ii)four shall be appointed for terms of 3
				years; and
									(iii)three shall be appointed for terms of 1
				year.
									;
				and
						(ii)in subparagraph (B), in the third sentence,
			 by striking A vacancy and inserting Except as provided in
			 paragraph (1)(C), a vacancy;
						(D)by amending paragraph (4) to read as
			 follows:
						
							(4)CompensationMembership in the Commission shall be a
				full-time position. A member of the Commission shall be entitled to
				compensation at the rate payable for level IV of the Executive Schedule under
				section 5316 of title 5, United States
				Code.
							.
					(E)by amending paragraph (5) to read as
			 follows:
						
							(5)Chairman; vice chairmanThe President shall designate a member of
				the Commission, at the time of appointment of the member by and with the advice
				and consent of the Senate, as Chairman and a member of the Commission, at the
				time of appointment of the member by and with the advice and consent of the
				Senate, as Vice Chairman, except that in the case where the Chairman or the
				Vice Chairman is not able to be present (including in the case of vacancy), a
				majority of the Commission may designate another member for the period of such
				absence.
							;
					(4)in subsection (d), in the matter preceding
			 paragraph (1), by striking Subject to such review as the Comptroller
			 General deems necessary to assure the efficient administration of the
			 Commission, the Commission and inserting The
			 Commission;
				(5)by amending subsection (f) to read as
			 follows:
					
						(f)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out the
				provisions of this section. Sixty percent of such appropriations shall be
				payable from the Federal Hospital Insurance Trust Fund, and 40 percent of such
				appropriation shall be payable from the Federal Supplementary Medical Insurance
				Trust Fund.
						;
				and
				(6)by adding at the end the following new
			 subsection:
					
						(g)ReferencesAny reference to the Medicare Payment
				Advisory Commission or MedPAC shall be deemed a reference to the Medicare
				Payment and Access
				Commission.
						.
				(c)Authority To determine payment rates and
			 routine evaluation of payment rates under the medicare program
				(1)In generalSection 1805(b) of the Social Security Act
			 (42 U.S.C. 1395b–6(b)) is amended—
					(A)in paragraph (1)(B), by inserting
			 and determine payment rates for items and services furnished under this
			 title in accordance with paragraph (9) before the semicolon at the end;
			 and
					(B)by adding at the end the following new
			 paragraphs:
						
							(9)Authority to determine payment rates under
				this title
								(A)Determination of payment rates
									(i)In generalNotwithstanding any other provision of law,
				the Commission shall determine payment rates for items and services furnished
				under this title. In determining such payment rates, the Commission shall do so
				in a manner that is consistent with the provisions of sections 1801 and
				1802.
									(ii)Timeline for determinations with respect to
				payment policies for physicians and hospitalsThe Commission shall make a determination
				under this subparagraph with respect to payment policies—
										(I)for physicians (as defined in section
				1861(r)(1)), not later than December 1 of each year (beginning with 2012);
				and
										(II)for hospitals, not later than March 1 of
				each year (beginning with 2013).
										(B)Implementation of payment rates
									(i)Authority of secretaryNotwithstanding any other provision of law,
				the Secretary shall promulgate regulations to implement any payment rates
				determined by the Commission under subparagraph (A).
									(ii)Payment rates and regulations currently in
				effectAny payment rate for
				items and services furnished under this title as of the date of enactment of
				the Medicare Payment Advisory Commission
				(MedPAC) Reform Act of 2009 or regulation promulgated by the
				Secretary relating to such payments prior to such date of enactment shall
				remain in effect until the Secretary promulgates regulations under clause (ii)
				to implement a payment rate determined by the Commission with respect to the
				item or service.
									(C)Limitation on judicial reviewAny determination of the Commission
				relating to payment rates for items and services furnished under this title
				shall be a final agency action of the Commission and shall not be subject to
				judicial review.
								(D)Annual reportNot later than March 15 of each year
				(beginning with 2012), the Commission shall submit to Congress a report on any
				payment rates determined under subparagraph (A) during the preceding year,
				including the performance of the Secretary in implementing such payment rates
				by promulgating regulations under subparagraph (B).
								(10)Routine evaluation of payment
				ratesThe Commission shall
				review the payment rate for each item and service furnished under this title
				not less frequently than every 5 years in order to determine whether the
				Commission should make a determination under paragraph (9) to update such
				payment
				rate.
							.
					(2)GAO study and annual report on
			 determination and implementation of payment rates
					(A)StudyThe Comptroller General of the United
			 States shall conduct a study on changes to payment policies under the Medicare
			 program under title XVIII of the Social Security Act as a result of the
			 amendments made by this subsection, including an analysis of—
						(i)any determinations made by the Medicare
			 Payment and Access Commission under subparagraph (A) of section 1805(b)(9) of
			 such Act, as added by paragraph (1), during the preceding year;
						(ii)any regulations promulgated by the
			 Secretary of Health and Human Services under subparagraph (B) of such section
			 during the preceding year;
						(iii)the process for—
							(I)making such determinations (including the
			 evidence to support any such determination);
							(II)promulgating such regulations (including
			 the capacity of the Secretary of Health and Human Services to promulgate such
			 regulations); and
							(iv)the ability of the Centers for Medicare
			 & Medicaid Services to fulfill its responsibilities in carrying out such
			 regulations.
						(B)ReportNot later than December 31 of each year
			 (beginning with 2012), the Comptroller General shall submit to Congress a
			 report containing the results of the study conducted under subparagraph (A),
			 together with recommendations for such legislation and administrative action as
			 the Secretary determines appropriate.
					(d)Congressional actionSection 1805 of the Social Security Act (42
			 U.S.C. 1395b–6), as amended by subsection (b), is amended—
				(1)by redesignating subsections (f) and (g),
			 respectively, as subsections (g) and (h); and
				(2)by inserting after subsection (e) the
			 following new subsection:
					
						(f)Congressional action
							(1)In generalNotwithstanding any other provision of law,
				it shall only be in order in the Senate or the House of Representatives to
				consider any measure that would overrule a determination of the Commission with
				respect to payments for items and services furnished under this title if
				3/5 of the Members, duly chosen and sworn, of the Senate
				or the House of Representatives agree to such consideration.
							(2)Rules of the senate and house of
				representativesThis
				subsection is enacted by Congress—
								(A)as an exercise of the rulemaking power of
				the Senate and House of Representatives, respectively, and is deemed to be part
				of the rules of each House, respectively, but applicable only with respect to
				the procedure to be followed in that House in the case of a measure described
				in paragraph (1), and it supersedes other rules only to the extent that it is
				inconsistent with such rules; and
								(B)with full recognition of the constitutional
				right of either House to change the rules (so far as they relate to the
				procedure of that House) at any time, in the same manner, and to the same
				extent as in the case of any other rule of that
				House.
								.
				(e)Research, information access, and
			 demonstration projectsSection 1805(e) of the Social Security Act
			 (42 U.S.C. 1395b–6(e)) is amended by adding at the end the following new
			 paragraphs:
				
					(5)Authority to inform research priorities for
				data collectionThe
				Commission may advise the Secretary (through the Director of the Agency for
				Healthcare Research and Quality and the Director of the National Institutes of
				Health) on priorities for health services research, particularly as such
				priorities pertain to necessary changes and issues regarding payment reforms
				under this title.
					(6)Expanded authority to access federal data
				and reportsIn addition to
				data obtained under paragraph (1), the Commission shall have priority access to
				all raw data and research conducted or funded by the Federal government,
				including data and research produced by the Centers for Medicare & Medicaid
				Services, the National Institutes of Health, and the Agency for Healthcare
				Research and Quality.
					(7)Electronic accessThe National Director for Health
				Information Technology, in coordination with the Secretary, the Administrator
				of the Centers for Medicare & Medicaid Services, and the Commission, shall
				establish a direct electronic link for raw data, including claims data under
				this title, to be accessed by the Commission for the purposes of evaluating and
				determining recommendations under this title, in accordance with applicable
				privacy laws and data use agreements.
					(8)Access to biannual reportsNot less frequently than on a biannual
				basis, the National Institutes of Health and the Agency for Healthcare Research
				and Quality shall submit to the Commission a report containing information on
				any research conducted by the National Institutes of Health and the Agency for
				Healthcare Research and Quality, respectively, which has relevance for the
				determinations and recommendations being considered by the Commission. Such
				information shall be provided to the Commission in electronic form.
					(9)Revisions to process for conduct of
				demonstration projects relating to payments under this titleEffective beginning January 1, 2011, the
				Commission shall have sole authority to design and evaluate demonstration
				projects relating to payments under this title which are authorized by section
				402 of the Social Security Amendments of 1967 or under a waiver under section
				1115. The Secretary shall maintain all responsibility for implementing such
				demonstration projects, including for implementing the process through which
				providers are reimbursed for items and services furnished under the
				demonstration projects. Nothing in this paragraph shall affect the authority of
				the Secretary with respect to demonstration projects under this title not
				relating to such
				payments.
					.
			(f)Additional resources To carry out
			 duties
				(1)In generalSection 1805(d) of the Social Security Act
			 (42 U.S.C. 1395b–6(d)) is amended—
					(A)in paragraph (1), by inserting
			 (including an attorney) after such other
			 personnel; and
					(B)in paragraph (5), by striking
			 and at the end;
					(C)in paragraph (6), by striking the period at
			 the end and inserting ; and; and
					(D)by adding at the end the following new
			 paragraph:
						
							(7)establish a public affairs
				office.
							.
					(2)Office of the ombudsmanSection 1805(e) of the Social Security Act
			 (42 U.S.C. 1395b–6(e)), as amended by subsection (e), is amended by adding at
			 the end the following new paragraph:
					
						(10)Office of the ombudsman
							(A)In generalThe Commission shall establish an office of
				the ombudsman to handle complaints regarding the implementation of regulations
				under subsection (a)(9)(B).
							(B)DutiesThe office of the ombudsman shall—
								(i)act as a liaison between the Commission and
				any entity or individual affected by the implementation of such a regulation;
				and
								(ii)ensure that the Commission has established
				safeguards—
									(I)to encourage such entities and individuals
				to submit complaints to the office of the ombudsman; and
									(II)to protect the confidentiality of any
				entity or individual who submits such a
				complaint.
									.
				(g)Use
			 of fundingSection 1805(g) of
			 the Social Security Act (42 U.S.C. 1395b–6(g)), as amended by subsection (b)
			 and redesignated by subsection (d), is amended by adding at the end the
			 following new sentence: Out of amounts appropriated under the preceding
			 sentence, the Commission may use not more than $500,000,000 each fiscal year to
			 test new methods of reimbursement under this title..
			(h)MACPAC technical amendmentsSection 1900(b) of the Social Security Act
			 (42 U.S.C. 1396) is amended—
				(1)in paragraph (1)(D), by striking
			 June 1 and inserting June 15; and
				(2)by adding at the end the following:
					
						(10)Consultation with MedPACMACPAC shall regularly consult with the
				Medicare Payment and Access Commission (in this paragraph referred to as
				MedPAC) established under section 1805 in carrying out its
				duties under this
				section.
						.
				(i)Lobbying cooling-off period for members of
			 the Medicare Payment Advisory CommissionSection 207(c) of title 18, United States
			 Code, is amended by inserting at the end the following:
				
					(3)Members of the Medicare Payment Advisory
				Commission
						(A)In generalParagraph (1) shall apply to a member of
				the Medicare Payment Advisory Commission who was appointed to such Commission
				as of the day before the date of enactment of the
				Medicare Payment Advisory Commission (MedPAC)
				Reform Act of 2009.
						(B)Agencies and CongressFor purposes of paragraph (1), the agency
				in which the individual described in subparagraph (A) served shall be
				considered to be the Medicare Payment and Access Commission established under
				section 1805 of the Social Security Act, the Department of Health and Human
				Services, and the relevant committees of jurisdiction of
				Congress.
						.
			3.Establishment of council of health and
			 economic advisers, consumer advisory council, and federal health advisory
			 councilSection 1805(b) of the
			 Social Security Act (42 U.S.C. 1395b–6(b)), as amended by section 2(c), is
			 amended by adding at the end the following new paragraph:
			
				(11)Council of health and economic advisers,
				consumer advisory council, and federal health advisory council
					(A)Council of health and economic
				advisers
						(i)In generalThe Commission shall establish a council of
				health and economic advisers to advise the Commission on its development,
				analyses, and implementation of payment policies under this title.
						(ii)Membership
							(I)In generalThe council of health and economic advisers
				shall be composed of acknowledged experts in health care and economics selected
				by the Commission.
							(II)Initial inclusion of former members of
				Medicare Payment Advisory CommissionThe members initially selected for the
				council of health and economic advisers under subclause (I) shall include those
				individuals who were members of the Medicare Payment Advisory Commission as of
				the day before the date of enactment of the Medicare Payment Advisory Commission (MedPAC) Reform Act
				of 2009.
							(B)Consumer Advisory Council
						(i)In generalThere is established a consumer advisory
				council to advise the Commission on the impact of payment policies under this
				title on consumers.
						(ii)Membership
							(I)Number and appointmentThe consumer advisory council shall be
				composed of 10 consumer representatives appointed by the Comptroller General of
				the United States, 1 from among each of the 10 regions established by the
				Secretary as of the date of enactment of the Medicare Payment Advisory Commission (MedPAC) Reform Act
				of 2009.
							(II)QualificationsThe membership of the council shall
				represent the interests of consumers and particular communities.
							(iii)DutiesThe consumer advisory council shall,
				subject to the call of the Commission, meet not less frequently than 2 times
				each year in the District of Columbia.
						(iv)Open meetingsMeetings of the consumer advisory council
				shall be open to the public.
						(v)Election of officersMembers of the consumer advisory council
				shall elect their own officers.
						(C)Federal health advisory council
						(i)In generalThere is established a Federal health
				advisory council to consult with and provide advice to the Commission on all
				matters within the jurisdiction of the Commission.
						(ii)MembershipThe Federal health advisory council shall
				be composed of 10 representatives from the health care industry appointed by
				the Comptroller General of the United States, 1 from among each of the 10
				regions established by the Secretary as of the date of enactment of the
				Medicare Payment Advisory Commission (MedPAC)
				Reform Act of 2009.
						(iii)Terms
							(I)In generalThe terms of members of the Federal health
				advisory council shall be for 1 year.
							(II)Limitation on number of terms
				servedAn individual may not
				be appointed as a member of the Federal health advisory council for more than 3
				terms.
							(iv)DutiesThe Federal health advisory council shall,
				subject to the call of the Commission, meet not less frequently than 2 times
				each year in the District of Columbia.
						(v)Open meetingsMeetings of the Federal health advisory
				council shall be open to the public.
						(vi)Election of officersMembers of the Federal health advisory
				council shall elect their own officers.
						(D)Limitation on fundingOut of amounts appropriated under
				subsection (g), the Commission may use not more than $300,000 each fiscal year
				to carry out this
				paragraph.
					.
		
